Citation Nr: 1608372	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  15-28 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the bilateral knees.

2.  Entitlement to an initial disability rating in excess of 40 percent for bilateral hearing loss.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to September 1945.  The appellant in this case is the Veteran's daughter, who was appointed as his fiduciary after the Veteran was deemed incompetent to handle the disbursement of VA funds in February 2013.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from August 2012 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Entitlement to a TDIU was denied in the October 2012 rating decision on appeal.  While such issue was not specifically listed in the notice of disagreement received in March 2013, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As such, the Board finds that the TDIU issue is part and parcel of the appeal for a higher initial rating for bilateral hearing loss.

The issues of entitlement to service connection for degenerative joint disease of the bilateral knees, entitlement to an initial disability rating in excess of 40 percent for bilateral hearing loss, and entitlement to a TDIU, are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that further development is required before a decision on the merits can be made on the issues of service connection for degenerative joint disease of the bilateral knees, entitlement to an initial disability rating in excess of 40 percent for the Veteran's service-connected bilateral hearing loss, and entitlement to a TDIU.

As to service connection for degenerative joint disease of the bilateral knees, the Veteran claims that this disability is a result of jumping on and off planes during his service in the U. S. Army Air Forces as an airplane and engine mechanic.  The Veteran had a VA knees examination in October 2012.  The examiner reviewed the claims file but did not perform a physical examination of the Veteran nor render a diagnosis as to any current disability.  The examiner then opined that the etiology of the Veteran's bilateral knee disability could not be determined without resort to mere speculation, as the Veteran's service treatment records are not available, the Veteran is a poor historian, and there are no post-service medical records on file.  

When VA undertakes the effort to provide an examination in a service connection claim, it must ensure that the examination is adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 3.159(c)(4).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Any opinion given "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl, 21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  In this case, the Board finds that the October 2012 VA opinion is inadequate for decision-making purposes because it does not describe or evaluate the Veteran's disability, nor include a reasoned medical explanation supporting the conclusion reached.  

In addition, the Board finds that the opinion is inadequate because the rationale for the opinion was primarily based on the absence of documentation of knee problems during and after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible").  Here, the VA examiner did not consider the Veteran's claim regarding in-service injury nor did the examiner explain whether any attempts were made to elicit additional information from the Veteran regarding symptoms experienced in service and continued after service.  The Veteran is considered competent to establish the presence of observable symptomatology, and such lay testimony "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Instead, the examiner concluded that documentation of the condition in service and of treatment for the condition during the period between separation from service and the date of the claim is the only evidence which can provide the basis for a positive nexus.  For these reasons, the Board finds that the October 2012 VA examiner's opinion as to the Veteran's bilateral knee disability is inadequate, and that a remand is required to obtain a new VA opinion.  See Barr, 21 Vet. App. at 312.  

The Board observes that the Veteran's service treatment records are not of record, as the RO determined in May 2012 that they are presumed to have been destroyed in a 1973 fire at the National Personnel Records Center's (NPRC) in St. Louis, Missouri.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Regarding entitlement to an increased initial disability rating for bilateral hearing loss, a Report of General Information dated in July 2015 indicates that the Veteran underwent an audiology examination at the Albuquerque, New Mexico, VA medical center on July 24, 2015.  Results of this examination are not currently part of the record.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992). Accordingly, a remand is required so that all outstanding VA treatment records relevant to the claim, to include the audiology examination from the Albuquerque, New Mexico, VA medical center dated July 24, 2015, may be obtained and associated with the record. 

Adjudication of the TDIU issue is intertwined with the outcome of the other issues on appeal.  As such, it is for appellate consideration following completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum VA medical opinion in regard to the nature and etiology of the Veteran's bilateral knee disability(ies).  The examiner must first identify whether there is any current bilateral knee disability.  Then, for each diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability had its onset during the Veteran's active duty service, or is otherwise related to his military service.

A complete rationale must be provided for all opinions stated.

In rendering the opinion, the examiner is asked to fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability, and must note that lack of treatment records is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.  

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, he or she must explain the inability to provide an opinion, and identify what facts could not be determined.  In particular, the examiner should specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

2.  Request all outstanding VA treatment records relevant to the Veteran's service-connected bilateral hearing loss, to include from the VA medical center in Albuquerque, New Mexico, dated July 2015 through the present, and associate the records with the claims file.

3.  After completing the above development, readjudicate the claims on appeal, to include entitlement to a TDIU, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



